OPINION — AG — ** TEACHERS — SICK LEAVE — LEAVE BANK ** (1) PURSUANT TO 70 Ohio St. 6-104 [70-6-104](A) AND 70 Ohio St. 509.1 [70-509.1], A LOCAL SCHOOL DISTRICT HAS DISCRETION TO NEGOTIATE WITH THE TEACHERS OF THE DISTRICT A SICK LEAVE PLAN WHICH COULD ENCOMPASS THE CONCEPT OF A "SICK LEAVE BANK". (2) WHETHER OR NOT WHO DONATES DAYS TO A "SICK LEAVE BANK", CAN THEN BE PRECLUDED FROM WITHDRAWING THOSE DAYS, IS A QUESTION OF FACT BASED ON THE SPECIFIC PROVISIONS NEGOTIATED BY EACH LOCAL SCHOOL DISTRICT AND THE TEACHERS. (SCHOOLS, TEACHERS, CONTRACT, ILLNESS, AGREEMENT, NEGOTIATIONS) CITE:  70 Ohio St. 6-104 [70-6-104] (KAY HARLEY JACOBS) SEE: OPINION NO. 92-521 (1992)